DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-7) in the reply filed on 10 September 2021 is acknowledged. The traversal is on the ground(s) that searching for the inventions of Groups 1-3 will not create a serious burden and that Groups 1-3 do not lack unity of invention. This is not found persuasive, at least with respect to Group 3, because a reference that discloses the structure of claim 1 or 8 will not necessarily disclose the method steps of claim 11. In addition, claims 1, 8, and 11 do not contain a common special technical feature, as evidenced by the rejections of claims 1 and 8 below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 September 2021.
The restriction requirement of 12 July 2021 is withdrawn with respect to Groups 1 and 2 on the basis that searching and examining both groups would not be burdensome, resulting in claims 1-10 being examined.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108 (see paragraph 12 and Figure 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 38, it appears that “the z direction” should be replaced with “the y direction”. See Figure 3.
In paragraph 48, it appears that “heating plate 302-2” should be replaced with “heater-spreader carriage 308-2”. The radiative heat source is part of the heater-spreader carriage 308, while the resistive heat source is part of the heating plate 302. See paragraphs 42 and 45.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 introduces “a ribbon carriage of the 3D printer”, which “deposits the build material on the heating plate in a substantially uniform manner”. In the Applicant’s 
This same issue also applies to claim 8. Each of claims 9 and 10 is rejected based on its dependency from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0021418 (“Ng”).
claim 1, Ng discloses a system (see Figure 1), comprising:
a heating plate (either of the support plates 122; resistive heaters can be embedded in the support plates 122 to heat the support plates 122 and the feed material 130 in the reservoirs 120; see Figure 1 and paragraphs 39 and 42) of a three-dimensional (3D) printer (the additive manufacturing system 100; see Figure 1 and paragraph 30) to preheat a build material from below the build material (resistive heaters can be embedded in the support plates 122 to heat the support plates 122 and the feed material 130 in the reservoirs 120; see Figure 1 and paragraph 42), wherein the heating plate is located adjacent to a build platform of the 3D printer (the support plates 122 are located adjacent to the support 102 and its platen 105; see Figure 1 and paragraph 32); and
a radiative heat source of the 3D printer (either of the heat sources 135, which are positioned to apply heat radiatively to the feed material 130 in the reservoirs 120; see Figure 1 and paragraph 44) to preheat the build material from above the build material (the heat sources 135 are positioned to apply heat radiatively to the feed material 130 in the reservoirs 120; see Figure 1 and paragraph 44).

Regarding claim 4, Ng discloses wherein the radiative heat source is an infrared (IR) lamp to preheat the build material by infrared radiation (see paragraph 44, which states that the heat sources 135 can be IR lamps).

Regarding claim 5, Ng discloses wherein the heating plate preheats the build material from below the build material by conduction (see Figure 1 and paragraph 42; 

Regarding claim 6, Ng discloses wherein the heating plate includes a resistive heater to preheat the build material by conduction (see paragraph 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0228949 (“Schwarze”), cited in an IDS.
Regarding claim 2, the limitation “wherein a ribbon carriage of the 3D printer deposits the build material on the heating plate in a substantially uniform manner” does not further limit the structure of the system of claim 1. Specifically, claim 2 does not recite that the ribbon carriage is part of the system of claim 1. In addition, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).
Regardless, Schwarze teaches a carriage for depositing build material on a heating plate. Specifically, a powder application device 14 applies a raw material powder to transfer sections 48a and 48b of a carrier element 16. Heating elements 52a and 52b are integrated into the carrier element 16 in the region of the transfer sections 48a and 48b. See Figures 1-3 and paragraphs 37, 43, 44, and 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a powder application device to deposit build material onto the support plates 122 of Ng, as taught by Schwarze. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 8, please see the rejections of claims 1, 2, 5, and 6. As discussed in these rejections, Ng discloses a heating plate comprising a plate and a resistive heater to heat build material from below by conduction, and Schwarze discloses a carriage for depositing build material onto a plate. The remaining claim limitations fail to further limit the structure of the heating plate. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).

Regarding claim 9, the limitation “wherein the build material from the ribbon carriage of the 3D printer is received by the plate at a first temperature” does not further limit the structure of the heating plate of claim 8. Specifically, claim 9 does not recite that the ribbon carriage is part of the heating plate of claim 8. In addition, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). Also, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115.
Regardless, any build material received by the plate from the carriage would necessarily be received at a first temperature, as claimed.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, as applied to claim 1 above, and further in view of World Patent Application Publication No. WO 2018/189701 (“Ferrario”).
Regarding claim 3, Ng discloses radiative heat sources in the form of heat sources 135 to preheat the feed material 130 from above by radiation. See Figure 1 and paragraph 44. Ng does not disclose that either heat source 135 is included in a heater-spreader carriage of the 3D printer, as required by claim 3. However, Ng discloses a device 140, such as a roller or blade, for pushing the feed material 130 off the support plates 122 and across the platen 105. See Figure 1 and paragraph 40.
Ferrario discloses a doctor blade 8 that moves powder from a feed area 7 towards a working area 10, with a laser beam 4 creating a semifinished product 12 by melting the powder just laid by the doctor blade 8. See Figure 1 and page 4, lines 10-13. The doctor blade 8 is provided with at least one illuminator 52 for pre-heating the powder. See Figure 1 and page 4, lines 26-28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the illuminator 52 of Ferrario to the device 140 of Ng to preheat the feed material 130 as it is spread, as taught by Ferrario. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device 140 of Ng with one of the heat sources 135 of Ng to provide a combined spreading and heating device, as taught by Ferrario. In either case, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
claim 7, the limitation “wherein a heater-spreader carriage of the 3D printer spreads the preheated build material to the build platform” does not further limit the structure of the system of claim 1. Specifically, claim 7 does not recite that the heater-spreader carriage is part of the system of claim 1. In addition, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).
Regardless, please see the rejection of claim 3 immediately above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Schwarze, as applied to claim 9 above, and further in view of Ferrario.
Regarding claim 10, the limitations of this claim do not further limit the structure of the heating plate of claim 9. Specifically, claim 10 does not recite that the IR lamp or heater-spreader carriage is part of the heating plate of claim 9. In addition, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). Also, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115.
Regardless, please see the rejections of claims 3 and 4 above.

Response to Arguments
The Applicant's arguments filed 10 September 2021 regarding Ng have been fully considered, but they are not persuasive. Embedding a resistive heater in a plate to heat material in contact with the plate necessarily results in a heating plate, as claimed. It is unclear how a heating plate is not analogous to a support plate with a resistive heater embedded therein, as asserted by the Applicant. Furthermore, as discussed above, apparatus claims cover what a device is, not what a device does. Therefore, it does not matter whether Ng explicitly discloses that the heating provided by the support plate is preheating (at least given how the claims are currently drafted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                          

/MARC C HOWELL/Primary Examiner, Art Unit 1774